Citation Nr: 0918023	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to an herbicide 
agent.  

2.  Entitlement to service connection for diabetic 
neuropathy.

3.  Entitlement to service connection for anemia, to include 
as secondary to type II diabetes mellitus. 

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to type II diabetes 
mellitus. 

5.  Entitlement to service connection for neuropathy of the 
right lower extremity, to include as secondary to type II 
diabetes mellitus. 

6.  Entitlement to service connection for neuropathy of the 
left lower extremity, to include as secondary to type II 
diabetes mellitus. 

7.  Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus. 

8.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension.

9.  Entitlement to service connection for carcinoma of the 
prostate with metastasis and orchiectomy, to include as due 
to exposure to an herbicide agent.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The Veteran is not shown to have qualifying service in 
Vietnam and is not shown to have been exposed to Agent Orange 
in service.

2.  Type II diabetes mellitus is not etiologically related to 
active service.

3.  Diabetic neuropathy is not shown to be etiologically 
related to active service.
4.  Anemia is not etiologically related to active service and 
is not etiologically related to a service-connected 
disability.

5.  Erectile dysfunction is not etiologically related to 
active service and is not etiologically related to a service-
connected disability.

6.  Neuropathy of the right lower extremity is not 
etiologically related to active service and is not 
etiologically related to a service-connected disability.

7.  Neuropathy of the left lower extremity is not 
etiologically related to active service and is not 
etiologically related to a service-connected disability.

8.  Coronary artery disease is not etiologically related to 
active service and is not etiologically related to a service-
connected disability.

9.  Hypertension is not etiologically related to active 
service and is not etiologically related to a service-
connected disability.

10.  Carcinoma of the prostate with metastasis and 
orchiectomy is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Diabetic neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Anemia was not incurred in or aggravated by active 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  Erectile dysfunction was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  Neuropathy of the right lower extremity was not incurred 
in or aggravated by active service, is not proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury, and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

6.  Neuropathy of the left lower extremity was not incurred 
in or aggravated by active service, is not proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury, and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).

7.  Coronary artery disease was not incurred in or aggravated 
by active service, is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, and 
arteriosclerosis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

8.  Hypertension was not incurred in or aggravated by active 
service, is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury, and may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

9.  Carcinoma of the prostate with metastasis and orchiectomy 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In June 2004, December 2004 and November 2005 letters, VA 
informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  A March 2006 letter provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, VCAA compliant notice was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing corrective VCAA 
notice in November 2005 and March 2006.  The RO readjudicated 
the case in a February 2009 supplemental statement of the 
case.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. 
Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher 
v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, service personnel 
records, VA and private treatment records, and VA 
examinations have been associated with the claims file.  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that the Veteran has been 
afforded a VA examination; however, there were no opinions 
rendered as to whether the Veteran's claimed disabilities 
were related to service.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service. 
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board finds that a VA opinion is not 
necessary.  As the Board will discuss below, service 
treatment records do not establish that an event, injury, or 
disease occurred in service and there is no indication that a 
claimed disability may be associated with the Veteran's 
service.  Absent evidence that indicates that the Veteran has 
a current claimed disability related to symptoms in service, 
the Board finds that an additional VA examination is not 
necessary for disposition of the claim.  The record is 
complete and the case is ready for review.

B.  Law 

		Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including diabetes 
mellitus, hypertension, arteriosclerosis, and malignant 
tumors may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Presumptive Service Connection for Herbicide Exposure

VA regulations provide that the following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2008). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).  In order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  

In its decision in Haas v. Nicholson, the U.S. Court of 
Appeals for Veterans Claims (Veterans Court or Court) 
reversed a Board decision, which denied service connection 
for diabetes mellitus, with peripheral neuropathy, 
nephropathy, and retinopathy as a result of exposure to 
herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
The Board determined that, although the appellant had served 
in the waters off the shore of the Republic of Vietnam, such 
service did not warrant application of the presumption of 
herbicide exposure because the appellant never set foot on 
land in that country.  In reversing the Board's decision, the 
Veterans Court held that a VA manual provision, VA 
Adjudication Procedure Manual M21-1, Part III, 4.08(k)(1)- 
(2) (Nov. 1991), created a presumption of herbicide exposure 
based on receipt of the Vietnam Service Medal (VSM).  In so 
holding, the Veterans Court found the manual provision to be 
a substantive rule and invalidated a subsequent amendment to 
that provision.  Thus, the Veterans Court held that, for 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the receipt of 
a VSM, without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  

VA appealed the Veterans Court decision in Haas to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Pursuant to VA's motion, on January 26, 2007, the 
Veterans Court stayed further proceedings in all cases 
pending before VA, pending further order.  Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007).  The specific claims 
affected by the stay include those where evidence of 
herbicide exposure may be proven by receipt of the VSM or 
service on a vessel off the shore of Vietnam.  On May 8, 
2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed the 
Veterans Court, holding that the Veterans Court had erred in 
rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  Petition for a writ of 
certiorari to the United States Supreme Court was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009).  Thus, the Board may adjudicate the Veteran's 
claim.  See Board of Veterans' Appeals, Chairman's Memorandum 
No. 01-09-03 (January 22, 2009) (lifting stay on processing 
of claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson); see also Board of Veterans' 
Appeals Chairman's Memorandum No. 01-06-24 (September 21, 
2006) ("Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson - 
Imposition of Stay").

Accordingly, the presumption of herbicide exposure is 
warranted for service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii) (2008).

C.  Analysis

Type II Diabetes Mellitus and Carcinoma of the Prostate 

The medical evidence of record clearly shows that the Veteran 
currently has diagnoses of type II diabetes mellitus and 
carcinoma of the prostate.  However, the record does not show 
that the Veteran's service involved duty or visitation in the 
Republic of Vietnam to warrant the presumption of service 
connection.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008); Haas v. 
Peake, supra.  

The Veteran's Form DD 214 and personnel records show that he 
served in the Navy from October 1964 to August 1967, with 3 
years and 8 months of foreign service.  Personnel records 
show that the Veteran served aboard the USS Lynde McCormick 
from May 1964 to August 1967.  The Veteran was eligible and 
authorized to wear the Armed Forces Expeditionary Medal by 
virtue of service aboard the USS Lynde McCormick during the 
period from September 1964 to December 1964, for the Vietnam 
area of operations.  Personnel records clearly show that the 
Veteran served in the waters offshore of Vietnam; however, 
they do not confirm any duty or visitation in the Republic of 
Vietnam.  Service treatment records similarly do not confirm 
actual duty or visitation in Vietnam as most of the Veteran's 
clinical treatment was aboard the USS Lynde McCormick.  The 
Veteran has not submitted any additional evidence to show 
that he had actual duty or visitation in Vietnam, and has not 
identified any specific incidents of exposure to Agent 
Orange.  The record contains no evidence that corroborates 
the Veteran's allegation of exposure to Agent Orange.

The RO requested that the U.S. Army and Joint Services 
Records Research Center (JSRRC) furnish any dates of service 
in Vietnam for the Veteran.  In a July 2004 response, the 
JSRRC stated that they were unable to determine whether or 
not this Veteran had in-country service in the Republic of 
Vietnam.  The Veteran served aboard the USS Lynde McCormick 
DDG 8 during specified dates from August 1964 through 
December 1964.  The RO submitted an additional request to 
determine whether there were any service records showing 
exposure to herbicides.  The JSRRC indicated that no records 
of exposure to herbicides existed.  

Absent qualifying service in Vietnam, and absent 
corroborating evidence of exposure to herbicides offshore, 
the Board finds that there is no basis for presumptive 
service connection due to herbicide exposure.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  Based on the foregoing, the Board finds that service 
connection for type II diabetes mellitus, and service 
connection for carcinoma of the prostate is not warranted on 
a presumptive basis. 

Even though presumptive service connection is not warranted, 
the Veteran is not precluded from establishing service 
connection a diagnosed disability with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).

VA treatment records dated from 2000 to 2005, private 
treatment records, and VA examinations reflect current 
diagnoses of type II diabetes mellitus and carcinoma of the 
prostate.  However, service connection is not warranted 
because neither type II diabetes mellitus nor carcinoma of 
the prostate were incurred or aggravated during service.

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to diabetes mellitus or 
prostate cancer.  A June 2004 VA examination notes in the 
Veteran's past medical history that he was diagnosed with 
type II diabetes mellitus in approximately 1986.  VA 
treatment records show that the Veteran has been treated for 
diabetes mellitus since 1987.  Diabetes mellitus did not 
manifest within one year of the Veteran's separation from 
service.  VA and private treatment records show that the 
Veteran's prostate cancer was diagnosed in April 2004.   A 
June 2004 VA examination indicates that the Veteran was first 
diagnosed with adenocarcinoma of the prostate around May 
2004.  Carcinoma of the prostate did not manifest within one 
year of the Veteran's separation from service.  There is no 
indication from the record that currently diagnosed type II 
diabetes mellitus or prostate cancer is otherwise related 
service.  Therefore, the Board finds that service connection 
for diabetes mellitus is not warranted.  Similarly, service 
connection for carcinoma of the prostate is not warranted.  

Diabetic Neuropathy, Anemia, Erectile Dysfunction, Neuropathy 
of the Right and Left Lower Extremities, Coronary Artery 
Disease, and Hypertension

Service treatment records, to include an August 1967 
separation examination report, do not reflect any complaints, 
diagnoses, or treatment that can be related to diabetic 
neuropathy or neuropathy of the right and left lower 
extremities, anemia, erectile dysfunction, coronary artery 
disease, or hypertension.  

VA treatment record dated from 2000 to 2005 reflect current 
diagnoses of anemia, erectile dysfunction, hypertension, and 
coronary artery disease, status post stent in 1999.  The 
Veteran was first given a provisional diagnosis of anemia and 
prostate cancer when he was admitted to the VA hospital for a 
retroperineal hematoma in May 2004.  An August 2004 private 
treatment report shows that the Veteran has had hypertension 
since 1999 and coronary artery disease since 1999.  

A June 2004 VA examination included a review of the claims 
file.  The examiner noted a history of diabetic neuropathy 
and chronic anemia.  The Veteran had coronary artery disease 
which required a percutaneous transluminal coronary 
angioplasty in 2000 and hypertension diagnosed in the 1990s.  
Adenocarcinoma of the prostate was diagnosed in May 2004.  A 
physical examination was completed.  The Veteran was 
diagnosed with diabetic neuropathy; anemia, chronic, 
requiring Epogen secondary to neuropathy, not due to 
diabetes; erectile dysfunction, likely secondary to diabetes; 
hypertension not due to diabetes; coronary artery disease not 
due to diabetes but due to hypertension; and adenocarcinoma 
of the prostate with metastasis.

A July 2004 VA examination of the peripheral nerves also 
included a review of the claims file.  The Veteran was 
interviewed and physical examination was completed. The 
Veteran was diagnosed with a mild neuropathy of the feet.  
The examiner opined that the Veteran's neuropathy was as 
likely as not related to diabetes.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that June 2004 and July 2004 VA examinations 
provide probative evidence as to the Veteran's current 
diagnoses and etiology of such.  The Veteran's medical record 
was reviewed, and medical evidence discussed by the examiner 
was factually accurate.  The opinions were provided based on 
a review of the evidence, examination of the Veteran, and the 
VA examiner's own expertise.

Although the Veteran clearly has current diagnoses of 
diabetic neuropathy, neuropathy of the right and left lower 
extremities, anemia, erectile dysfunction, coronary artery 
disease and hypertension; these disabilities were not 
incurred in service.  

There was no indication of diabetic neuropathy, neuropathy of 
the right and left lower extremities, anemia, erectile 
dysfunction, coronary artery disease or hypertension in 
service.  The Veteran was not diagnosed with these 
disabilities until many years after his separation from 
service.  June 2004 and July 2004 VA examinations show that 
the Veteran's diabetic neuropathy or neuropathy of the right 
and left lower extremities, and erectile dysfunction are 
likely secondary to type II diabetes mellitus.  The Veteran's 
diabetes mellitus, as noted above, was first diagnosed in 
1986, 19 years after the Veteran's separation from service.  
The Veteran's diagnoses of neuropathy and erectile 
dysfunction are not shown to have preceded his 1986 diagnosis 
of diabetes mellitus.  Anemia was first diagnosed in 2004.  
The earliest evidence of coronary artery disease and 
hypertension was in 1999.  Hypertension, and arteriosclerosis 
did not manifest within one year of the Veteran's separation 
from service.  There is no competent evidence linking the 
Veteran's claimed disabilities to service, and there is no 
showing of chronicity of symptomatology.  Accordingly, the 
Board finds that service connection is not warranted for 
diabetic neuropathy, neuropathy of the right and left lower 
extremities, anemia, erectile dysfunction, coronary artery 
disease or hypertension on a direct basis.

Secondary Service Connection

The Board finds that service connection for anemia, erectile 
dysfunction, neuropathy of the right and left lower 
extremities, and hypertension is not warranted as secondary 
to type II diabetes mellitus.  Service connection for 
coronary artery disease is not warranted as secondary to 
hypertension.

As the Board has discussed above, service connection for type 
II diabetes mellitus and hypertension have not been 
established on a direct basis.  As the Veteran's anemia, 
erectile dysfunction, neuropathy of the right and left lower 
extremities, and hypertension are not proximately due to or 
the result of, or aggravated by a service-connected 
disability, the Board finds that service connection is not 
warranted on a secondary basis.



D.  Conclusion

Although the Veteran current diagnoses of type II diabetes 
mellitus, diabetic neuropathy, anemia, erectile dysfunction, 
neuropathy of the right and left lower extremities, coronary 
artery disease, hypertension, and carcinoma of the prostate; 
there is no competent evidence showing that these claimed 
disabilities were incurred in service.  There is no confirmed 
service in the Republic of Vietnam or confirmed exposure to 
an herbicide agent to warrant a presumption of service 
connection due to herbicide exposure.  Finally, no nexus has 
been established between the Veteran's current disabilities 
and his military service, and no nexus has been established 
between any claimed disability and a service-connected 
disability.  Therefore, the Board concludes the preponderance 
of the evidence is against finding that the Veteran has type 
II diabetes mellitus, diabetic neuropathy, anemia, erectile 
dysfunction, neuropathy of the right and left lower 
extremities, coronary artery disease, hypertension, and 
carcinoma of the prostate etiologically related to active 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for diabetic neuropathy is denied.

Service connection for anemia is denied.

Service connection for erectile dysfunction is denied.

Service connection for neuropathy of the right lower 
extremity is denied.

Service connection for neuropathy of the left lower extremity 
is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for carcinoma of the prostate is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


